Exhibit 10.1

FORM OF

FORTUNE BRANDS, INC. 2007 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is entered into effective
as of February 23, 2009 (the “Award Date”), by and between Fortune Brands, Inc.,
a Delaware corporation (the “Company”), and [Executive] (the “Executive”). All
terms capitalized but not defined herein shall have the meaning set forth in the
Fortune Brands, Inc. 2007 Long-Term Incentive Plan (the “Plan”).

1. Purpose. The purpose of this Agreement is to provide additional compensation
for past and future service to the Company and its Subsidiaries in the form of a
stock equivalent ownership interest to the Executive under the Plan. This
Agreement is intended to provide compensation in addition to any outstanding
grants under the Plan.

2. Award. Subject to the terms of this Agreement, the Company hereby awards the
Executive the number of Restricted Stock Units set forth in Appendix A (the
“Award”), effective as of the Award Date.

3. Restricted Stock Units. Each Restricted Stock Unit is a notional amount that
represents one unvested share of the Company’s Common Stock. Each Restricted
Stock Unit constitutes the right, subject to the terms and conditions of the
Plan and this Agreement, to distribution of a share of Common Stock if and when
the Restricted Stock Unit vests. The Restricted Stock Units shall be credited to
a Restricted Stock Unit Account (the “Account”) established and maintained for
the Executive. The Account shall be the record of the Award under this
Agreement, is solely for accounting purposes and shall not require a segregation
of any Company assets.

4. Vesting of Restricted Stock Units.

(a) The Award will become fully vested and payable on January 31, 2012 (or the
first day thereafter on which the New York Stock Exchange is open for business),
if the Executive remains employed through such date, subject to paragraphs (b),
(c) and (d) and Sections 5 and 6 below.

(b) In the event of the Executive’s death, Disability or termination of
employment with the Company due to Retirement prior to January 31, 2012, vesting
of the Award shall be as follows: The applicable vesting date in the event of
Executive’s death or Disability shall be the date of such death or Disability.
The applicable vesting date in the event of Executive’s Retirement shall be
January 31, 2012, subject to paragraphs (c) and (d) below.

(c) Notwithstanding paragraphs (a) and (b) above, if the Executive is a “covered
employee” for purposes of Section 162(m) of the Internal Revenue Code of 1986,
as amended (the “Code”) at any time between the Award Date and January 31, 2012,
the Award will become vested only if (i) the Performance Goals set forth in
Appendix B for the Performance Period ending December 31, 2011 have been
satisfied (determined as of January 31, 2012 or the first day thereafter on
which the New York Stock Exchange is open for business, and after the
compensation committee of the Company’s board of directors certifies



--------------------------------------------------------------------------------

attainment of the Performance Goals) and (ii) the Executive remains employed on
such vesting date or has terminated employment due to the Executive’s death,
Disability or Retirement. The applicable vesting date in the event of
Executive’s death or Disability shall be the date of such death or Disability.
The applicable vesting date in the event of Executive’s Retirement (assuming the
Performance Goals have been satisfied) shall be January 31, 2012.

(d) If the Executive terminates employment with the Company due to Retirement
prior to January 31, 2012 under Section 4(b) or 4(c) of this Agreement, and
fails to strictly adhere to the restrictive covenant set forth below in
Section 4(d)(i) of this Agreement, the Executive’s rights with respect to the
Restricted Stock Units will terminate and be forfeited and neither the Executive
nor the Executive’s heirs, personal representatives, successors or assigns shall
have any future rights with respect to any such Restricted Stock Units.

(i) For purposes of the above provision in Section 4(d) of this Agreement, the
Executive shall not, during the period beginning on the date of the Executive’s
termination due to Retirement and ending on January 31, 2012, directly or
indirectly, become employed by, engage in business with, serve as an agent or
consultant to, become a partner, member, principal, stockholder or other owner
(other than a holder of less than 1% of the outstanding voting shares of any
publicly held company) of, or otherwise perform services for (whether or not for
compensation), any individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof that competes or has a reasonable
potential for competing with the Company, anywhere in which the Company engages
in or intends to engage in its business activities or where the Company’s
customers are located.

5. Changes in Capital or Corporate Structure and Change in Control. In the event
of a Change in Capital or Corporate Structure or a Change in Control of the
Company, the Executive’s rights with respect to any Restricted Stock Units
awarded under this Agreement shall be governed by the terms and conditions of
the Plan.

6. Distribution of Restricted Stock Units. The Company will distribute the
vested Restricted Stock Units to the Executive in shares of Common Stock as soon
as administratively practicable following the applicable vesting date, unless
the “Six Month Delay Rule” under Code Section 409A applies, as described in
Section 21 of this Agreement. In the event of the Executive’s death,
distribution of Common Stock due under this Agreement shall be made to the
appointed and qualified executor or other personal representative of the
Executive to be distributed in accordance with the Executive’s will or
applicable intestacy law; or in the event that there shall be no such
representative duly appointed and qualified within six months after the date of
the Executive’s death, then to such persons as, at the date of his/her death,
would be entitled to share in the distribution of the Executive’s personal
estate under the provisions of the applicable statute then in force governing
the descent of intestate property, in the proportion specified in such statute.
In the event of the Executive’s Disability, distribution of Common Stock due
under this Agreement shall be made to the Executive or the Executive’s other
personal representative.

 

- 2 -



--------------------------------------------------------------------------------

7. Forfeitures. If the Executive terminates his/her employment with the Company
for any reason other than death, Disability or Retirement prior to the
applicable vesting date, the Executive’s rights with respect to the unvested
Restricted Stock Units will terminate and be forfeited and neither the Executive
nor the Executive’s heirs, personal representatives, successors or assigns shall
have any future rights with respect to any such Restricted Stock Units.

8. Stockholder Records. The Executive shall not have any rights of a stockholder
as a result of receiving an Award under this Agreement until such shares of
Common Stock have been recorded on the Company’s official stockholder records as
having been issued or transferred.

9. Securities Law Requirements. The Company shall not be obligated to deliver
any shares of Common Stock until they have been listed (or authorized for
listing upon official notice of issuance) upon each stock exchange upon which
outstanding shares of such class at the time are listed nor until there has been
compliance with such laws or regulations as the Company may deem applicable. The
Company shall use its best efforts to affect such listing and compliance. No
fractional shares shall be delivered. The Executive may not, during any period
of time that the Executive is an affiliate of the Company (within the meaning of
the rules and regulations of the Securities and Exchange Commission under the
Securities Act of 1933 (the “1933 Act”)) sell shares of Common Stock acquired
under this Agreement, unless the offer and sale is made pursuant to (i) an
effective registration statement under the 1933 Act, which is current and
includes the shares to be sold, or (ii) an appropriate exemption from the
registration requirements of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.

10. Nontransferability. Restricted Stock Units awarded under this Agreement, and
any rights and privileges pertaining thereto, may not be transferred, assigned,
pledged or hypothecated in any manner, by operation of law or otherwise, other
than by the Executive to a trust for estate planning purposes, by the Executive
pursuant to an agreement in a marital separation or divorce proceeding or by
will or by the laws of descent and distribution, and shall not be subject to
execution, attachment or similar process.

11. Dividend Equivalents. The Executive shall earn dividend equivalents on all
Restricted Stock Units awarded under this Agreement on the date of payment of
shares pursuant to an Award under this Agreement. Such dividend equivalents
shall be equal to the cash dividends that would have been paid on the shares of
Common Stock covered by such Restricted Stock Unit had such covered shares been
issued and outstanding on any cash dividend record date during the performance
period prior to the date of payment of such shares. In addition, dividend
equivalents shall be subject to all other rules and procedures as established by
the Committee under the Plan and the vesting conditions in Section 4 above.
Dividend equivalents shall be paid in cash on same date that shares are
distributed as described in Section 6 above.

12. Voting Rights. The Executive shall not be entitled to any voting rights with
respect to the Company’s Common Stock unless a Restricted Stock Unit has vested
and the Share underlying it has been distributed to the Executive.

13. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.

 

- 3 -



--------------------------------------------------------------------------------

14. Withholding. Upon any payment to the Executive of shares of Common Stock or
dividend equivalents under this Agreement, Federal income and other tax
withholding (and state and local income tax withholding, if applicable) may be
required by the Company in respect of taxes on income realized by the Executive.
The Company may withhold such required amounts from future paychecks to the
Executive or from, if applicable, such dividend equivalents or may require that
the Executive deliver to the Company the amounts to be withheld. In addition,
upon any payment of shares to the Executive under this Agreement, the Executive
may pay any Federal income and other tax withholding (and any state and local
income tax withholding, if applicable) by electing either to have the Company
withhold a portion of the shares of Common Stock otherwise deliverable to the
Executive, or to deliver other shares of Common Stock owned by the Executive, in
either case having a fair market value (on the date that the amount of tax the
Executive has elected to have withheld is to be determined) of the amount to be
withheld, provided that the election shall be irrevocable and shall be subject
to such rules as the Committee may adopt.

15. No Limitation on the Company’s Rights. The granting of Restricted Stock
Units shall not in any way affect the Company’s right or power to make
adjustments, reclassifications or changes in its capital or business structure
or to merge, consolidate, reincorporate, dissolve, liquidate or sell or transfer
all or any part of its business or assets.

16. Effect on Employment. Nothing in this Agreement or in the Award shall be
construed as constituting a commitment, guarantee, agreement or understanding of
any kind or nature that the Company shall continue to employ Executive, or as
affecting in any way the right of the Company to terminate the employment of
Executive at any time. This Agreement shall not in any way affect the terms and
provisions of the Plan.

17. Entire Agreement and Amendment. This Agreement is the entire Agreement
between the parties to it with respect to Restricted Stock Units, and all prior
oral and written representations are merged in this Agreement. Notwithstanding
the preceding sentence, this Agreement shall not in any way affect the terms and
provisions of the Plan. This Agreement may be amended, modified or terminated
only by written agreement between the Executive and the Company. The headings in
this Agreement are inserted for convenience and identification only and are not
intended to describe, interpret, define or limit the scope, extent, or intent of
this Agreement or any provision hereof.

18. Notices. Notices given pursuant to this Agreement shall be in writing and
shall be deemed received when personally delivered, or on the date of written
confirmation of receipt by (i) overnight carrier, (ii) telecopy,
(iii) registered or certified mail, return receipt requested, addressee only,
postage prepaid, or (iv) such other method of delivery that provides a written
confirmation of delivery. Notice to the Company shall be directed to:

Fortune Brands, Inc.

520 Lake Cook Road

Deerfield, IL 60015-5611

Attention: General Counsel

 

- 4 -



--------------------------------------------------------------------------------

The Company may change the person and/or address to which the Executive must
give notice under this Section 18 by giving the Executive written notice of such
change, in accordance with the procedures described above. Notices to or with
respect to the Executive will be directed to the Executive, or to the
Executive’s executors, personal representatives or distributees, if the
Executive is deceased, or the assignees of the Executive, at the Executive’s
home address on the records of the Company.

19. Governing Law. The Plan and the grant of Restricted Stock Units under this
Agreement shall be subject to all applicable federal and state laws, rules and
regulations and to such approval by any government or regulatory agency as may
be required. The laws of the State of Illinois shall govern the validity,
interpretation, construction and performance of this Agreement, without regard
to the conflict of laws principles thereof. If any provision of this Agreement
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective. The jurisdiction and venue for any disputes arising under, or any
action brought to enforce (or otherwise relating to), this Agreement shall be
exclusively in the courts in the State of Illinois, County of Cook, including
the Federal Courts located therein (should Federal jurisdiction exist).

20. Plan Document Controls. The rights granted under this Agreement are in all
respects subject to the provisions of the Plan to the same extent and with the
same effect as if they were set forth fully therein. If the terms of this
document or the Award conflict with the terms of the Plan document, the Plan
document will control.

21. Code Section 409A. This Agreement is intended to comply with Code
Section 409A and the interpretative guidance thereunder, including the exception
for short-term deferrals and the provisions for payments at a specified time or
upon a “separation from service”, and shall be administered accordingly. The
Agreement shall be construed and interpreted with such intent. To the extent
payments under this Agreement are subject to Code Section 409A, the “Six Month
Delay Rule” applies, and the Executive is a “Specified Employee” (as defined
Code Section 409A and Treas. Reg. §1.409A-1(i) or other similar or successor
provisions) as of the date of termination, distributions to the Executive may
not be made before the date that is six (6) months after the separation from
service or, if earlier, the date of the Executive’s death (the “Six Month Delay
Rule”).

22. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute but one Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

    FORTUNE BRANDS, INC.

 

    By:  

 

[EXECUTIVE]     Its:  

 

 

- 5 -